Citation Nr: 9917983	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  93-18 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a disorder 
characterized by dizziness.  

4.  Entitlement to a schedular rating in excess of 10 percent 
for post-traumatic stress disorder during the period from 
December 18, 1990 to April 30, 1992.  

5.  Entitlement to a schedular rating in excess of 30 percent 
for post-traumatic stress disorder during the period from 
August 1, 1992 to December 5, 1996.  

6.  Entitlement to a schedular rating in excess of 70 percent 
for post-traumatic stress disorder during the period from 
February 1, 1997 to November 17, 1998.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971, with service in the Republic of Vietnam from 
March 1970 to January 1971.  

This case was previously before the Board of Veterans' 
Appeals (Board) in June 1995, at which time it was remanded 
for additional development.  Subsequent to the Board's 
remand, the Regional Office (RO), in a rating decision of 
March 1998, granted a 70 percent evaluation for the veteran's 
service-connected post-traumatic stress disorder, effective 
from February 1, 1997.  Shortly thereafter, in a rating 
decision of January 1999, the RO granted a 100 percent 
evaluation for service-connected post-traumatic stress 
disorder, effective from November 18, 1998.  

Based on various statements contained in an informal hearing 
presentation of April 1999, it would appear that the veteran 
currently seeks service connection for alcoholism secondary 
to post-traumatic stress disorder, as well as a designation 
of "permanency" for the current 100 percent schedular 
evaluation assigned for that disability.  Inasmuch as these 
issues have not been developed or certified for appellate 
review, they are not for consideration at this time.  They 
are, however, being referred to the RO for clarification, 
and, if necessary, appropriate action.  


FINDINGS OF FACT

1.  The claims for service connection for a left knee 
disorder, headaches, and a disorder characterized by 
dizziness are not supported by cognizable evidence showing 
that those disabilities were present in service, or are 
otherwise of service origin.  

2.  Since December 18, 1990, manifestations of the veteran's 
service-connected post-traumatic stress disorder have more 
nearly approximated total occupational and social impairment, 
with totally incapacitating psychoneurotic symptoms 
productive of a demonstrable inability to obtain or retain 
employment.  


CONCLUSIONS OF LAW

1.  The claims for service connection for a left knee 
disorder, headaches, and a disorder characterized by 
dizziness are not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998).  

2.  Since December 18, 1990, the schedular requirements for a 
100 percent rating for service-connected post-traumatic 
stress disorder have been met.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 4.3, 4.7, and Part 4, Code 9411 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records disclose that, in mid-August 1970, 
the veteran was seen for a head injury, at which time 
radiographic studies and a physical examination were entirely 
within normal limits.  Additionally noted was that the 
veteran was experiencing problems with "headaches."  

Approximately three days later, it was noted that the veteran 
had been in a helicopter crash three days earlier, as a 
result of which he was given four stitches on the left side 
of his chin.  

Currently of record is a Western Union telegram indicating 
that the veteran had been "slightly wounded" in action in 
Vietnam on August 19, 1970, while a doorgunner on a military 
aircraft in a combat operation.  

In an August 1970 General Order from the Headquarters Section 
of the 101st Airborne Division, it was noted that the veteran 
had been awarded the Purple Heart Medal.  

At the time of the veteran's service separation examination 
in December 1971, the veteran's head, ears, and lower 
extremities were within normal limits.  A neurologic 
evaluation conducted at that time was likewise within normal 
limits, and no pertinent diagnoses were noted.  

In December 1990, the veteran was hospitalized at a 
Department of Veterans Affairs (VA) medical facility.  At the 
time of admission, it was noted that the veteran had last 
been hospitalized for depression and alcohol dependence in 
1984.  The veteran gave a confusing history of alcohol abuse, 
irritability, depressed mood, anhedonia, and difficulty 
sleeping, as well as an inability to keep a job.  Reportedly, 
the veteran had been found with a gun "at his head," by his 
brother, who had come to visit him.  The veteran stated that 
his brother "took the gun away, and brought (him) to the 
hospital."  At the time of admission, the veteran complained 
of depression and a feeling of worthlessness, and stated that 
he had not socialized or been able to keep a job or 
relationship for the past four to five years.  He 
additionally stated that he had been this way ever since he 
could remember, but that, following his divorce in 1983, his 
condition had deteriorated.  The veteran stated that he 
suffered from flashbacks from the Vietnam War, and from 
"terrible nightmares."  Reportedly, the veteran had been able 
to tolerate these nightmares, but for the past year, they had 
been getting worse.  According to the veteran, he had had 
"approximately 20 jobs since 1984."  He described his life as 
"struggling for survival and trying to keep a job."  Upon 
admission, the veteran denied either suicidal or homicidal 
ideation, but stated that he had "thought about dying often 
lately."  

On mental status examination at the time of admission, the 
veteran was alert and well oriented to time, place, and 
person.  His psychomotor activity was adequate, and his 
speech clear, coherent, and goal directed.  The veteran's 
mood was described as sad, and at times "angry with his 
social situation."  His affect was slightly constricted, 
though his mood was congruent.  There was no evidence of any 
looseness of association or flight of ideas, or other thought 
disorder.  The veteran's concentration was described as 
adequate, and his memory seemed intact.  There was no 
evidence of either hostility or aggression.  At the time of 
admission, the veteran's judgment was fair, with partial 
insight.  

During the veteran's hospitalization, it was noted that, on 
admission, he was depressed, withdrawn, and isolated.  The 
veteran voiced some complaints of dizziness, with the result 
that, when his blood pressure was taken in a supine and 
standing position, he was found to have "some postural 
hypotension."  When the veteran's medication was changed to a 
bedtime dosage, he stated that he no longer had problems with 
dizziness or other side effects. As his hospital course 
progressed, he began interacting with peers and staff, and 
used his activity appropriately.  

On mental status examination at the time of discharge, the 
veteran was once again described as alert and well oriented.  
His speech was clear, coherent, and goal-directed, and his 
mood much improved.  His affect was mood congruent, and he 
denied both suicidal and homicidal ideation.  There was no 
evidence of any loosening of association, flight of ideas, or 
thought disorders.  Concentration was good, and his memory 
was intact.  The veteran's judgment and insight were 
described as "much improved."  At the time of discharge, the 
veteran stated that he had "plans for starting a new job."  

In October 1991, a VA psychiatric examination was 
accomplished.  At the time of examination, the veteran's 
chief compliant was that he was unable to keep a job.  
Reportedly, he had no permanent relationships, and had 
attempted suicide on three separate occasions.  The veteran 
complained of a "rash of headaches and difficulty sleeping."  
Reportedly, three to four years following his discharge from 
service, he had begun experiencing depression with suicide 
attempts.  Additional problems included loud noises and 
crowds, and difficulty with authority.  The veteran stated 
that he had "no feelings toward anything or anyone."  He 
stated that he had first been hospitalized for treatment of 
his psychiatric problems in 1985, at which time he received a 
diagnosis of manic depression.  Reportedly, at the time of a 
VA hospitalization in 1990, he received a diagnosis of post-
traumatic stress disorder.  

On admission, the veteran complained of depression and 
suicidal ideation, but with no attempts.  Additionally noted 
were problems with nightmares of Vietnam "over again."  The 
veteran stated that he was presently living alone, and had 
not worked in the past six months "secondary to getting 
fired."  Reportedly, the veteran experienced "a lot of 
problems with headaches from an injury from a crash in 
Vietnam," and as a result, had not been able to "go into 
work."  

On mental status examination, the veteran's affect was 
blunted and his mood depressed.  There was no evidence of 
speech, gait, or posture disturbance, and he was alert and 
well oriented.  At the time of evaluation, the veteran's 
memory was within normal limits.  His thoughts, though 
concrete and logical, showed some evidence of suicidal 
ideation.  In the opinion of the examiner, the veteran 
displayed "some insight" into his problems.  The clinical 
impression was one of post-traumatic stress disorder, with 
moderate impairment in the level of psychological, social, 
and vocational adaptability.  

In a rating decision of March 1992, the RO granted service 
connection and a 10 percent evaluation for post-traumatic 
stress disorder, effective from December 18, 1990, the date 
of receipt of the veteran's claim.  

During the period from late March to mid-April 1992, the 
veteran was once again hospitalized at a VA medical facility.  
At the time of admission, the veteran gave a history of 
alcohol abuse and post-traumatic stress disorder, and stated 
that, the previous day, he had "slapped his girl friend after 
an argument."  Reportedly, since the time of the veteran's 
return from Vietnam, he had experienced problems with poor 
impulse control, depression, and three previous suicide 
attempts, as well as recurrent nightmares and flashbacks 
about Vietnam.  According to the veteran, for the six months 
prior to admission, he had been very angry and depressed, 
with early morning awakening, and an inability to hold a job 
or any relationship.  The veteran gave a history of sporadic 
alcohol abuse, but denied drug abuse.  

On mental status examination, the veteran refused to get out 
of his bed in order to be interviewed.  Accordingly, the 
treatment team went to his bedside to speak with him.  The 
veteran covered his head with his bedsheets, but eventually 
talked with the interviewers.  The veteran was very hostile 
and angry, and did not cooperate with the initial interview.  
He spoke with foul language, and was very loud, but otherwise 
maintained control of his physical aggression.  The veteran 
was coherent, logical, and relevant, though in an angry mood.  
His affect was appropriate to the content of his thought, and 
he did not seem to be actively hallucinating.  The veteran 
denied suicidal ideation, though he was very ambivalent about 
his suicidal ideas, and, as a result, would enter into only a 
verbal suicide contract.  He was oriented to time, place and 
person, and his memory seemed good for recent and remote 
events, as well as immediate recall.  The veteran's thoughts 
were described as abstract, and his judgment fair.  At the 
time of admission, the veteran displayed "no insight" of his 
condition.  

During the veteran's hospitalization, he was placed on 
suicide observation, with withdrawal checks every four hours 
while awake.  These withdrawal checks were negative, with the 
result that they were discontinued.  The veteran was 
consulted to neurology for cluster headaches, and, as a 
result, was given medication.  Reportedly, this medication 
failed to help him, and was therefore changed.  During his 
hospitalization, the veteran was very hostile and withdrawn, 
and presented with symptoms of depression.  Due to 
noncompliance with unit rules, specifically, prohibitions on 
alcohol, the veteran was eventually discharged.  At the time 
of discharge, he was in full contact with reality, and had 
been consistently denying both suicidal and homicidal ideas.  
In the opinion of the treating staff, at the time of 
discharge, the veteran was neither psychotic nor clinically 
depressed.  

A VA record of hospitalization covering the period from early 
May to early July 1992 shows that the veteran was 
hospitalized at that time for post-traumatic stress disorder.  
At the time of admission, the veteran was described as 
"disgruntled, discontented, and angry," though with no 
evidence of any thought disorder.  It was noted that, for the 
past few years, the veteran had chosen "the disability 
route," forsaking employment, and (wending) his way from 
institution to institution."  He described himself as "an 
unemployed air-conditioning and refrigeration repairman," who 
had been service connected for post-traumatic stress disorder 
for about a year.  The veteran was angry, feisty, and 
defensive as he recounted a "chaos of a multitude of jobs," 
with the longest lasting for five years from 1980 through 
1985.  Reportedly, the veteran had been jailed in 1990 for a 
period of five months for violating probation, ending up at a 
rehab ethanol unit for seven months in the Orlando (Florida) 
area.  All of this contrasted greatly with the veteran having 
been an exemplary helicopter crew chief, earning the Purple 
Heart and Air Medal while serving first as a crew chief with 
the 77th Artillery and then with the 101st Airborne Division 
in Vietnam.  Clearly, after "remarkable exemplary service" in 
Vietnam, the veteran returned to the States, where he went 
"out of control," going downhill, and eventually being 
discharged as an E-1.  At the time of admission, the veteran 
"complained mightily" of depression, nightmares, headaches, 
irritability, and volatility, as well as not being able to 
hold a job, or maintain a relationship.  

During hospitalization, the veteran's course was described as 
"remarkable" for his constant disgruntlement, discontent, and 
exclamations of hopelessness, as well as despair and 
helplessness.  The veteran would come across in group therapy 
as the "last angry man," but was nonetheless able to 
ventilate and share his Vietnam combat stressors, as well as 
his inability to hold a job.  Significantly, the veteran 
avoided discussing his problems with alcohol, and how this 
compounded his difficulties.  The veteran insisted that he 
"never had a problem getting a job," but "always had a 
problem holding a job."  This became his constant banner, 
with the result that, whenever discharge plans were 
discussed, he would become defensive, insisting that it was 
impossible for him to make reasonable and rational discharge 
plans.  As the veteran's catharsis continued, he "settled 
down a bit" and was therefore referred to a specific 
employer.  The veteran stated that he had been offered 
employment installing washers and dryers, but as his 
discharge date approached, this opportunity appeared to "fade 
away."  The veteran was subsequently given a placement in St. 
Petersburg (Florida), but appeared little reassured or 
gratified by it.  During his stay on the Stress Recovery 
Unit, he insisted that he no longer felt capable of working, 
the implication being that he would once again take his usual 
aggressive route of having someone take care of him, "going 
from institution to institution."  At the time of discharge, 
it was noted that the veteran's employability depended on his 
staying ethanol-free, and whether he could "relinquish the 
disability route."  

In a rating decision of July 1992, the RO granted a temporary 
total rating pursuant to the provisions of 38 C.F.R. § 4.29 
for post-traumatic stress disorder, effective from May 1 to 
July 31, 1992, with the veteran's previous 10 percent 
evaluation once again becoming effective on August 1, 1992.  

In a rating decision of September 1992, the RO extended the 
veteran's previous temporary total rating (pursuant to the 
provisions of 38 C.F.R. § 4.29) for post-traumatic stress 
disorder from March 26 to April 30, 1992.  

In a rating decision of October 1992, the RO effectuated a 
hearing officer's decision of that same month, and, in so 
doing, granted a 30 percent evaluation for service-connected 
post-traumatic stress disorder effective from August 1, 1992.  

VA records of hospitalization covering the period from 
January to April 1994 reveal that the veteran was admitted at 
that time to the Domiciliary Substance Abuse Treatment 
Program.  At the time of admission, the veteran stated that 
he did not think he had a problem with alcohol, and "that if 
he didn't have headaches and a problem with his nerves, he 
would not drink."  According to the veteran, at the time of 
admission, he had been taking Motrin for his headaches, with 
some relief.  

During the veteran's course of treatment, he was somewhat 
resistant to making changes in his behavior.  A case 
manager's note of late March 1994 was to the effect that, 
while the veteran was able to identify relevant high risk 
relapse situations, he was unable to try new behaviors "to 
cope without alcohol."  The veteran stated that he had 
utilized alcohol in the past to cope with problems such as 
anger, headaches, and nightmares, and that he saw himself 
continuing to utilize alcohol in the future.  According to 
the veteran, his "main problem was post-traumatic stress 
disorder."  

Towards the end of the veteran's period of hospitalization, 
he was noted to have a positive Breathalyzer of .27.  His 
medications were therefore temporarily held until his 
Breathalyzer was negative.  The veteran was allowed to remain 
in the domiciliary until discharge arrangements were made, at 
which point he was discharged on a regular basis due to 
alcohol use.  According to social work service notes, at the 
time of discharge, the veteran had an apartment in the 
community.  Additionally noted was that, at the time of 
discharge, the veteran was employed in a community nursing 
home.  

In early December 1996, the veteran was once again 
hospitalized at a VA medical facility.  At the time of 
admission, the veteran gave a history of post-traumatic 
stress disorder, as well as chronic headaches and alcohol 
dependence, and stated that he was currently experiencing an 
increase in post-traumatic stress disorder symptoms, as 
manifested by tension, anxiety, headaches, flashbacks, sleep 
disturbance, and nightmares, as well as irritable mood and 
increasing frustration.  When seen in psychiatric 
consultation on December 6th, the veteran reported that he 
had put his right hand through a window the preceding Monday.  
Reportedly, the veteran had been attempting to work, but 
found it increasingly difficult to relate to people on the 
job.  According to the veteran, he had recently lost his job.  
Additionally noted was that he had had a total of 
approximately 50 jobs over the years.  

Mental status examination conducted at the time of the 
veteran's admission revealed a correct orientation to time, 
place and person.  His speech was relevant, coherent, and 
goal-directed, and his associations intact.  The veteran's 
affect was described as severely constricted.  His thought 
processes were organized, though he did report auditory and 
visual hallucinations, as well as flashbacks and nightmares.  
The veteran denied suicidal ideation, intent, or plan, but 
feared a loss of control ("blowing up") if he did not receive 
help.  Cognitive functioning remained grossly intact.  Recent 
and remote memory, retention, and recall were considered 
adequate, though with some impairment of attention and 
concentration.  The veteran exhibited no obsessions, 
compulsions, or current hallucinations or delusions.  He did, 
however, express problems with flashbacks, chronic headaches, 
tension, anxiety, and an irritable and labile mood, as well 
as increasing problems with sleep, a loss of appetite, and 
feelings of hopelessness, helplessness, and frustration.  At 
the time of evaluation, the veteran displayed adequate 
judgment, but minimal insight.  

During the veteran's hospitalization, he participated 
actively in all treatment modalities, though with some 
difficulty characterized by a labile mood, irritability, and 
sleep disturbance.  Additionally noted were problems with 
tension, anxiety, and headaches.  The veteran maintained 
emotional and behavioral control on privileged status, but 
tended to self-isolate.  At the time of discharge, there was 
no indication of any suicidal ideation, intent, or plan, and 
behavioral control was maintained.  Additionally noted was 
that, while the veteran was competent for VA purposes, he was 
"currently not competitive for employment."  

In mid-December 1996, it was noted that the veteran had been 
transferred from a VA inpatient psychiatry setting to the 
domiciliary substance abuse treatment program.  The veteran 
stated that he wished to remain in the domiciliary in order 
that he might attend aftercare, something he had failed to do 
in the past.  According to the veteran, he had worked 
multiple years in air-conditioning and refrigeration, but 
could no longer work in that field, apparently feeling that 
it was "too stressful."  During the veteran's 
hospitalization, he "moved slightly" from his central belief 
that nothing could change.  Additionally noted was that the 
veteran had moved to find a job prior to discharge, and, in 
that regard, had received information about a job in his 
field in the VA hospital.  The pertinent diagnoses noted at 
the time of discharge were ethanol dependence; post-traumatic 
stress disorder; personality disorder not otherwise 
specified, with schizoid and paranoid traits; and history of 
migraine headaches.  It was noted that the veteran had no 
funds or support system, and that he had suffered a loss of 
his job and residence, as well as driving privileges, due to 
his Vietnam combat stressors.  The veteran's global 
assessment of functioning score was 45, consistent with "no 
friends, unable to keep a job."  

The VA record of hospitalization dated in mid-January 1997 is 
to the effect that the veteran was a direct admission from 
the substance abuse treatment program, "here to pursue 
employment, housing, and post-traumatic stress disorder 
program."  During the veteran's hospitalization, he exhibited 
a positive breathalyzer for ethanol, with the result that he 
was subsequently irregularly discharged.  The pertinent 
diagnoses noted at the time of discharge were alcohol 
dependence; post-traumatic stress disorder; personality 
disorder with schizoid and paranoid traits; and migraine 
headaches.  Once again, it was noted that the veteran had no 
funds or support system, and that he had suffered a loss of 
job and his residence due to Vietnam combat stressors.  The 
global assessment functioning score at discharge was 45.  

In September 1997, a VA psychological evaluation was 
undertaken.  At the time of evaluation, it was noted that the 
veteran was clinically interviewed, and administered the MMPI 
II.  Results of personality testing suggested an agitated 
individual, with confused thinking, who endorsed symptoms of 
depression, worry, and strong emotional reactions.  There was 
evidence that this was longstanding, and involved insolation 
from others.  The veteran's post-traumatic stress disorder 
subscales were described as "elevated."  Additionally noted 
was that individuals such as the veteran could be "fairly 
irritable and impulsive."  The pertinent diagnoses were post-
traumatic stress disorder; alcohol dependence in partial 
remission; personality disorder not otherwise specified; and 
headaches.  It was noted that the veteran was experiencing 
problems with interpersonal relationships and employment, and 
that his global assessment of functioning score "equaled 55."  
In the opinion of the examining psychologist, it was 
difficult to determine what aspect of the veteran's 
psychiatric condition was due solely to his post-traumatic 
stress disorder, and what portion was the result of his 
substance abuse.  Additionally noted was that substance abuse 
was frequently a symptom of post-traumatic stress disorder, 
involving a mechanism of an individual attempting to self-
medicate himself.  In the opinion of the examining 
psychologist, it was "likely" that the veteran's post-
traumatic stress disorder was of a "significant magnitude" 
sufficient to suggest that his substance abuse was secondary 
to it, and not the primary cause of his problems.  

On VA neurological examination in September 1997, it was 
noted that the veteran was being seen for evaluation of 
headaches and dizziness, and that his claims folder, as well 
as reports of films and test procedures had been "extensively 
reviewed" prior to examination.  

According to the veteran, in 1970, he was involved in a 
helicopter crash in Vietnam, at which time he sustained 
"significant trauma" to the head and body, as well as a loss 
of consciousness.  According to the veteran, since the time 
of that incident, he had experienced chronic headaches and 
dizziness associated with those headaches.  The veteran 
described his dizziness as nonvertiginous, consisting of "a 
lightheaded floating feeling."  Additionally noted was that 
the veteran's dizziness always accompanied his headaches, and 
that he never experienced dizziness in the absence of 
headaches.  According to the veteran, his dizziness and 
headaches had been present since the time of his inservice 
accident, and there had been no periods during which he was 
"asymptomatic."  However, on review of the medical records 
and claims folder, there were periods in which the veteran 
had not complained of headaches.  For example, on an exit 
examination from the military in 1971, there was no 
documentation of headaches or dizziness as a complaint.  

On neurological evaluation, extraocular movements were 
intact.  The veteran's hearing was grossly intact and 
symmetrical bilaterally.  There was no evidence of facial 
asymmetry, or of any loss of sensation.  While on motor 
examination, there was a somewhat decreased bulk throughout, 
there was no asymmetry between the veteran's right and left 
sides, no fasciculation, and no frank atrophy.  Muscle 
strength testing was 5/5 in the bilateral upper and lower 
extremities.  Palpation of the veteran's neck revealed good 
muscle strength and tone, with no evidence of muscle 
contractors, trigger points, or muscle spasm.   Gait and 
cerebellar testing were within normal limits, and sensation 
was intact distally to pinprick and proprioception 
bilaterally.  Reflexes were two plus and symmetrical 
throughout, with the exception of the Achilles reflexes, 
which were one plus and symmetrical.  

Following evaluation, it was the opinion of the examiner that 
there was "no evidence" of migraine headaches, and that the 
veteran's headaches did not qualify for IHS criteria for 
migraine headaches.  Rather, the veteran's symptoms were felt 
to be most consistent with muscle tension headaches.  There 
was no evidence either subjectively or objectively of tics or 
paramyoclonus complex, or of chorea or choreiform disorders.  
In the opinion of the examiner, the etiology of the veteran's 
headaches was consistent with tension-type headaches, which 
could be brought on by a number of factors, including 
physical and psychological stress, and acute trauma.  It was 
not felt that the veteran's headaches were a direct sequela 
of his helicopter crash in service, and there was no 
neurologic evidence to suggest a chronic debilitating 
disorder stemming from that crash.  Though muscle tension 
headaches, in and of themselves, could become a chronic 
disorder, these were likely not a direct sequela of the 
veteran's helicopter crash.  The medications the veteran was 
currently taking for post-traumatic stress disorder were 
described as not causing muscle tension-type headaches, and 
in fact, might actually help to relieve such headaches.  
Accordingly, it was not felt that the veteran's headaches 
were secondary to treatment of his service-connected post-
traumatic stress disorder.  The pertinent diagnosis was 
muscle tension headaches.  It was noted that dizziness could 
be a component of a muscle tension headache complex, and, 
accordingly, was not a separate disease entity.  

In early January 1998, the veteran was once again 
hospitalized at a VA medical facility.  At the time of 
admission, it was noted that the veteran's current admission 
was "one of a large number of psychiatric admissions."  The 
veteran complained of suicidal ideation, as well as 
difficulty concentrating and tremors.  Further noted were 
problems with insomnia and traumatic nightmares.  

On mental status examination at the time of admission, the 
veteran showed a sad and blunted affect, and a depressed 
mood.  Suicidal ideas were present, though the veteran denied 
any specific plans, and there was no evidence of either 
psychosis or cognitive deficits.  By the end of the veteran's 
first week of hospitalization, he was free of suicidal ideas, 
and, consequently, was placed on increased privileges.  His 
condition on discharge was described as improved.  The 
pertinent diagnoses were post-traumatic stress disorder; 
alcohol dependence, in early remission; and personality 
disorder, not otherwise specified.  Axis IV characteristics 
noted were chronic war-related stressors, and more recent 
acute stressors related to employment.  The veteran's global 
assessment of functioning score was 25 on admission, and 45 
on discharge.  

In a rating decision of March 1998, the RO granted a 
temporary total rating pursuant to the provisions of 
38 C.F.R. § 4.29 for post-traumatic stress disorder, 
effective from December 6, 1996.  That same rating decision 
assigned a 70 percent evaluation for post-traumatic stress 
disorder effective from February 1, 1997.  

VA records of hospitalization dated in November 1998 reveal 
that the veteran was hospitalized at that time following the 
consumption of "excessive alcohol" on the evening of 
admission, and the experiencing of intrusive distressful 
thoughts about Vietnam.  Reportedly, while intoxicated, the 
veteran lacerated his left forearm and accidentally injured 
his roommate.  The pertinent diagnoses were chronic 
post-traumatic stress disorder, and alcohol abuse.  

Service Connection for a Left Knee Disorder, Headaches,
 and a Disorder Characterized by Dizziness

As to the issues of service connection for a left knee 
disorder, headaches, and dizziness, the threshold question 
which must be resolved is whether the veteran's claims are 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
which appears to be meritorious.  See Murphy 1 Vet. App. 81.  
A mere allegation that a disability is service connected is 
not sufficient; the veteran must submit evidence in support 
of his claims which would "justify a belief by a fair and 
impartial individual that the claims are plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998), by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well-grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  While in August 1970, during service, the 
veteran was involved in the crash of a helicopter, following 
which he experienced headaches, these headaches were 
apparently acute and transitory in nature, and resolved 
without residual disability.  At no time during service did 
the veteran complain of, or experience problems with, his 
left knee or "dizziness."  Moreover, at the time of the 
veteran's service separation examination in December 1971, 
there was no evidence of any of the disabilities at issue.  

The Board notes that, since the time of the veteran's 
discharge from service, he has received neither treatment for 
nor a diagnosis of a chronic left knee disability.  Moreover, 
as of the time of a VA neurologic examination in 
September 1997, the veteran's muscle tension headaches and 
dizziness were felt to be unrelated to his helicopter crash 
in service.  Medication taken by the veteran for his 
service-connected post-traumatic stress disorder was not, it 
was noted, a causative factor in his muscle tension-type 
headaches.  Accordingly, those headaches were not secondary 
to treatment for the veteran's post-traumatic stress 
disorder.  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between some inservice injury or 
disease in that disability.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  Notwithstanding the current diagnosis of muscle 
tension headaches (with accompanying dizziness), the only 
evidence which the veteran has submitted which supports a 
finding of a nexus to service is his own testimony.  Evidence 
of such a nexus, however, cannot be provided by lay 
testimony, because "lay persons are not competent to offer 
medical opinions."  Grottveit, supra; see also Meyer v. 
Brown, 9 Vet. App. 425 (1996); Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc); Grivois v. Brown, 6 Vet. App. 136 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the veteran has failed to provide evidence of 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  See 
Savage, 10 Vet. App. At 498.  His statements, in and of 
themselves, are insufficient to relate his current 
symptomatology to his prior symptoms, or to his period of 
service.  See Savage, supra.  Based on a full review of the 
pertinent evidence of record, the Board is unable to conclude 
that the veteran's claimed left knee disability, or current 
muscle tension headaches (with dizziness) were present in 
service, or are otherwise of service origin.  Under such 
circumstances, his claims are not well grounded, and must be 
denied.  

Entitlement to a Schedular Rating in Excess of 10 Percent for 
Post-Traumatic Stress Disorder During the Period From 
December 18, 1990 to April 30, 1992; in Excess of 30 Percent 
During the Period From August 1, 1992 to December 5, 1996; 
and in Excess of 70 Percent During the Period From February 
1, 1997 to November 17, 1998

The veteran in this case seeks a 70 percent evaluation for 
service-connected post-traumatic stress disorder prior to 
February 1, 1997, as well as a total (that is, 100 percent 
schedular) evaluation for that same disability prior to 
November 18, 1998.  In pertinent part, it is argued that the 
respective "staged" ratings assigned by the RO for the 
veteran's service-connected post-traumatic stress disorder 
were in error, and that the veteran was "sicker sooner" than 
the ratings assigned would indicate.  

In that regard, the Board notes that disability evaluations, 
in general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1998); 38 C.F.R. Part 4 (1998).  Moreover, effective 
November 7, 1996, the schedular criteria for the evaluation 
of service-connected mental disorders underwent complete 
revision.  Where (as in this case) a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Marcoux v. Brown, 10 Vet. App. 
3 (1996); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As there is no indication that the Secretary has 
precluded application of either the "old" or "amended" 
version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for his service-connected post-traumatic 
stress disorder be evaluated under the pertinent regulations 
effective both before and after the November 7, 1996 changes 
to the rating schedule.  Bernard v. Brown, 4 Vet. App. 384 
(1995).  

The Board observes that, pursuant to those laws and 
regulations in effect prior to November 7, 1996, a 30 percent 
evaluation for service-connected post-traumatic stress 
disorder is warranted where there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation, under those 
same laws and regulations, requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation requires that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired, and that 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Finally, a 100 percent evaluation  
requires that the attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community, with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior, 
productive of a demonstrable inability to obtain or retain 
employment.  38 C.F.R. Part 4, Code 9411 (effective from 
February 3, 1988 to November 6, 1996).  

Under the current schedular criteria in effect for the 
evaluation of service-connected post-traumatic stress 
disorder, a 30 percent evaluation is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events.  A 
50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, one's own occupation, or own 
name.  38 C.F.R. Part 4, Code 9411 (effective from 
November 6, 1996).  

Based on the aforementioned evidence, it is clear that, since 
the time of the filing of the veteran's initial claim in 
December 1990, he has experienced rather significant social 
and occupational (industrial) impairment.  In that regard, in 
early December 1990, the veteran was hospitalized at a VA 
medical facility following an apparent suicide attempt.  At 
that time, he gave a history of irritability, depressed mood, 
and anhedonia, as well as difficulty sleeping, and an 
inability to keep a job.  While on mental status examination, 
the veteran was alert and well oriented, his mood was sad, 
and at times "angry."  The veteran's judgment was described 
as fair, and he exhibited only partial insight.  

On subsequent VA psychiatric examination in October 1991, the 
veteran once again complained of an inability to keep a job.  
Reportedly, he had no permanent relationships, and had made 
three suicide attempts.  On mental status examination, the 
veteran's affect was blunted, and his mood depressed.  His 
thoughts were concrete and logical, though with some suicidal 
ideation.  In the opinion of the examiner, the veteran 
exhibited a "moderate" impairment in his level of 
psychological, social, and vocational adaptability.  

The Board acknowledges that the veteran's record is not 
without some measure of ambiguity regarding the disabling 
characteristics of his post-traumatic stress disorder.  More 
specifically, in addition to post-traumatic stress disorder, 
the veteran has received diagnoses of alcohol dependence, as 
well as a borderline personality disorder with narcissistic, 
rebellious, impulsive, and self-defeating traits.  During the 
course of a VA psychological evaluation in September 1997, 
the examiner commented that it was "difficult to determine" 
what aspect of the veteran's psychiatric condition was due 
solely to his post-traumatic stress disorder, and what was 
the result of his substance abuse.  However, that same 
examiner was of the opinion that the veteran's post-traumatic 
stress disorder was of a magnitude significant enough to 
suggest that his substance abuse was "secondary to it, and 
not the primary cause of his problems."  Under such 
circumstances, it is not unreasonable, in the mind of the 
Board, to conclude that the veteran's post-traumatic stress 
disorder is largely responsible for his social isolation, and 
inability to retain gainful employment.  

The need to distinguish the effects of 
one condition from those of another is 
not unique to mental disorders, but 
occurs whenever two conditions, one 
service connected and one not, affect 
similar functions or anatomic areas.  
When it is not possible to separate the 
effects of the conditions, VA regulations 
at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved 
in the claimant's favor, clearly dictate 
that such signs and symptoms be 
attributed to the service-connected 
condition.  61 Fed. Reg. 52698 (1996) 
(commentary or accompanying amendments to 
VA regulations governing the rating of 
mental disorders).  

The Board notes that, pursuant to the holding of the United 
States Court of Appeals for Veterans Claims in Johnson v. 
Brown, 7 Vet. App. 95 (1994), all schedular criteria for the 
assignment of a 100 percent evaluation need not be met prior 
to the assignment of such a rating.  Accordingly, following a 
full review of the pertinent evidence of record, the Board is 
of the opinion that, as of December 18, 1990, the date of the 
filing of his initial claim, the veteran's post-traumatic 
stress disorder was and continues to be the more probable 
cause of his inability to obtain or retain gainful 
employment.  Accordingly, a 100 percent schedular evaluation 
for service-connected post-traumatic stress disorder 
effective from December 18, 1990 is in order.  




ORDER

Service connection for a left knee disorder is denied.  

Service connection for headaches is denied.  

Service connection for a disorder characterized by dizziness 
is denied.  

An increased (100 percent schedular) evaluation for service-
connected post-traumatic stress disorder is granted effective 
from December 18, 1990, subject to those laws and regulations 
governing the award of monetary benefits.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

